DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-13 and 29-35 are pending in this application.
Cancellation of claims 14-28 is acknowledged.
Addition of new claims 29-35 is acknowledged.
Claims 1-13 and 29-35 are examined.


Withdrawn Rejections
The rejection of claims 14, 17, 19, and 28 under 35 U.S.C. 103 as being unpatentable over Kroemer is withdrawn in view of Applicant’s cancellation of claims 14, 17, 19, and 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 04 January 2021:
Claims 1-9, 12, 13, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer in view of Vishnyakova et al. (“Vishnyakova”, Mol Biol, 47(5), pp. 692-700, 2013, cited by Applicant in IDS filed 23 August 2019).
Kroemer teaches method for the modulation of autophagy and the treatment of autophagy-related diseases, including cancer, neurodegenerative diseases, liver diseases, muscle diseases and pancreatitis (e.g., abstract).  Kroemer teaches inducing autophagy in a subject comprising administering the subject with an amount of at least one AcCoA depleting agent (e.g., page 4, lines 1-3).  Kroemer teaches the AcCoA depleting agent is an inhibitor of mitochondrial pyruvate carrier complex (MPC), and names UK-5099 (i.e., 2-Cyano-3-(1-phenyl-1H-indol-3-yl)-2-propenoic acid, the compound of Formula (I)) as an example (e.g., page 5, lines 8-10).  Kroemer further teaches the agents of the present invention may be combined with pharmaceutically acceptable excipients to form therapeutic compositions; suitable administration forms include topical (e.g., page 22, lines 10-29).  While Kroemer does not specifically exemplify a composition comprising the compound of formula (I) sufficiently to anticipate the claim, Kroemer specifically teaches the use of the compound of formula (I) as an agent in its invention, and also specifically teaches said agents may be combined with pharmaceutically acceptable excipients to form therapeutic compositions.  Therefore, at 
Regarding claims 1, 3-5, 29, 30, and 34, while Kroemer teaches a pharmaceutical use of modulating autophagy, Kroemer does not specifically teach a method of accelerating, promoting, or restoring hair growth, such as for a subject exhibiting baldness.
However, Vishnyakova discusses the relationship between autophagy and hair growth.  Vishnyakova studies the therapeutic mechanisms of Satura Rosta Balm (wherein its formulation is a commercial secret; see page 693) and discusses the possible role of autophagy activation in stimulation of regeneration. Vishnyakova discloses that Satura Rosta Balm stimulates hair growth (abstract and page 693) and is an efficient means to prevent baldness (page 693). Vishnyakova finds that Satura Rosta Balm increases autophagy and that this observation can explain all of the findings (page 697). Vishnyakova concludes that the therapeutic efficacy of Satura Rosta Balm is potentially related with autophagy induction in skin cells, and that senescent cells of the follicle are probably main targets of Satura Rosta Balm.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the teachings of Vishnyakova with Kroemer and utilize the composition of Kroemer for hair growth; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the induction of autophagy is known to also stimulate hair growth, as taught by Vishnyakova.  Therefore, the skilled artisan would have been motivated to use the compound of formula (I) in order to 
Regarding topically applying the composition (claims 2 and 29), Kroemer teaches suitable administration forms include topical (e.g., page 22, lines 10-29), and thus the skilled artisan would reasonable expect the compositions to be topically applied to an affected area.
Regarding claims 6-9, 31-33, and 35, it is noted that, since Vishnyakova teaches increasing autophagy as a means of stimulating hair regeneration, the skilled artisan would reasonably expect the composition of Kroemer would also be suitable for the additional conditions named in claims 6-9, 31-33, and 35 requiring stimulation of hair regeneration, absent evidence to the contrary.
Regarding the subject (claims 12, 13, and 29), Kroemer teaches the term “subject” means a human or non-human animal selected for treatment or therapy (e.g., page 4, lines 5-6).

Claims 1-13 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer in view of Vishnyakova as applied to claims 1-9, 12, 13, and 29-35 above, and further in view of Dalko et al. (“Dalko”, US Patent 6,541,507).
The inventions are Kroemer and Vishnyakova are delineated above (see paragraphs 3 and 4, above).

Dalko teaches indole carboxylic acid compounds which are especially useful for inducing/stimulating mammalian hair growth and/or preventing/retarding mammalian hair loss (abstract).  Dalko teaches the term “alopecia” is generic to the entire family of afflictions of the hair follicle (e.g., col. 1, lines 53-55), and the compositions can be topically applied onto the alopecic regions of the scalp and hair of an individual (e.g., col. 4, line 66 – col. 5, line 1).  The composition applications can be repeated daily (e.g., col. 5, line 6-7).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to apply the composition of the prior art to the hair follicle; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, because compositions comprising structurally similar compounds (indolecarboxylic acids) being used for the same purpose (inducing or stimulating mammalian hair growth, and/or preventing/retarding mammalian hair loss) are applied to alopecic regions of the scalp, which would include the hair follicle, as taught by Dalko.  Therefore, the skilled artisan would find it obvious to also apply the compositions of the combined prior art to the hair follicle, with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.  

This argument is not persuasive.  Kroemer teaches inducing autophagy in a subject comprising administering the subject with an amount of at least one AcCoA depleting agent (e.g., page 4, lines 1-3).  Kroemer teaches the AcCoA depleting agent is an inhibitor of mitochondrial pyruvate carrier complex (MPC), and names UK-5099 (i.e., 2-Cyano-3-(1-phenyl-1H-indol-3-yl)-2-propenoic acid, the compound of Formula (I)) as an example (e.g., page 5, lines 8-10).  Therefore, even if AcCoA modulates autophagy, Kroemer teaches it is the administration of the AcCoA depleting agent (in this case, UK-5099) that actually brings this about.
Applicant also argues Vishnyakova is silent regarding the use of UK-5099 to improve hair growth.  Applicant asserts Vishnyakova fails to provide evidence that SRB improves hair growth, and only provides “bald assertions” regarding SRB improving hair growth.  Applicant argues that, upon reviewing Vishnyakova, such a person would not have been above to predict that modulating autophagy would improve hair growth.
In response to applicant's arguments against the references individually (in this case, that Vishnyakova is silent regarding the use of UK-5099 to improve hair growth), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.  The st column and page 697, Fig. 5), and cites references which evidence the relationship between induction of autophagy and prevention of hair loss (e.g., page 692 and citation 5).  Thus, the teachings provide the person of ordinary skill in the art with sufficient motivation to utilize a composition known for inducing autophagy (i.e., the composition of Kroemer) to stimulate hair growth, with a reasonable expectation of success.
Applicant further argues that Dalko does not enable a method treating hair growth, and “does not qualify as prior art”.  This argument is not persuasive because Dalko specifically teaches its compounds may improve hair growth (e.g., abstract).  Note every patent is presumed valid, and that presumption includes the presumption of operability.  See MPEP 716.07 and 35 U.S.C. 282.
In response to applicant's arguments against the references individually (in this case, that the compounds of Dalko are structurally distinct the claimed compound), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.  The teachings of Dalko are relied upon to demonstrate that, when similar compounds (indole carboxylic acids) are used for the same purpose (i.e., inducing or stimulating mammalian hair growth, and/or preventing/retarding mammalian hair loss), the compositions are applied to alopecic regions of the scalp, which would include the hair follicle, and may be applied 
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611